DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending in this application.
Claims 1-9, 11-13 and 16-17 have been amended by Applicant.
Claims 10 and 15 have been cancelled by Applicant.
Claims 18 and 19 are new claims.

Response to Arguments
Regarding Claim interpretation - 35 U.S.C. 112(f):  Applicant’s arguments, 3/18/2022 with respect claims 1, 3, 6-9 and 15-17 have been fully considered and are persuasive.  The claim interpretation for claims 1, 3, 6-9 and 15-17 has been withdrawn for using a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to claims 1-17 have been considered but are moot.  Amendments to independent claims 1, 16 and 17 necessitate new grounds of rejection. Claims 18 and 19 are new claims which also 17 necessitate new grounds of rejection.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/08/2022 was filed after the mailing date of the Non-Final Office action on 12/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-14, 16 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20190243368 A1)  in view of Konig et al. (US 20150339923 A1) in further view of Morimura et al. (US 20190318625 A1).

Regarding Claim 1, Seki teaches a vehicle control device (Seki, Fig 1 - Control Device Box 1) comprising: a processor configured to execute instructions to: (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”): acquire a recognition result of a surroundings situation 5of a vehicle (Seki, [0041] “The autonomous driving controller…includes an image processor…and the image processor…analyzes an image captured by the camera in the camera unit…Thus, the autonomous driving controller…recognizes an environment outside the vehicle”); and control steering and a speed of the vehicle based on the acquired recognition result (Seki, [0041] “autonomous driving controller…carries out various control operations for autonomous driving in accordance with the current position information, the map information, and images captured by one or more cameras in the camera unit”, [0044] “The autonomous driving controller…issues, to the autonomous driving actuation controller…an instruction on the steering amount or the like, an instruction related to the vehicle propulsion such as the accelerator position, an instruction on the on/off of the brake, and an instruction on the forward/reverse movement of the vehicle…in accordance with the recognition result of the environment outside the vehicle, the current position information of the vehicle…and the map information”), to move the vehicle so that a user located in a boarding area is able to board the vehicle (Seki, [0030]  “the control device…instructs the corresponding vehicle…to move to the pick-up area…to pick up the user at the pick-up area”, Examiner interprets "pick-up area" as reading on “boarding area”), 10wherein the processor is configured to further execute instructions to (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”): stop the vehicle at a first stop position according to a position of the user in the boarding area (Seki, [0040] "The autonomous driving controller…carries out control to implement the autonomous driving function of the vehicle…The autonomous driving function herein is a function that implements at least the movement of the vehicle, between the drop-off area, the parking lot…the temporary refuge area…and the pick-up area…described above and the autonomous parking of the vehicle…into a parking spot in the parking lot”, [0142] "The control device may serve as a “user position acquiring unit”...configured to acquire, as a user position, a current position of the user”) in a case in which a first recognition result indicating that the user has been recognized in the boarding area has been acquired (Seki, Fig 6 Step S113 "instruct vehicle to enter pick-up area", [0142] "The control device may serve as a “user position acquiring unit”...configured to acquire, as a user position, a current position of the user“) when the vehicle is moved to the boarding area (Seki, Fig 6 Step S113 "instruct vehicle to enter pick-up area"), and15 in a case in which a second recognition result indicating that the user has not been recognized in the boarding area has been acquired or in a case in which the first recognition result has not been acquired when the vehicle is moved to the boarding area (Seki, [0104] “if the determination result…is negative, the controller…instructs the vehicle…to move to the temporary refuge area…In other words, in a case in which it is estimated that the user will not have arrived at the pick-up area”), 216/805,891when the user does not board the vehicle until a first predetermined time elapses after the vehicle is stopped at the first stop position (Seki, [0104] “in a case in which it is estimated that the user will not have arrived at the pick-up area…at a timing after the vehicle…has started moving toward the pick-up area”). 

Seki does not teach the boarding area including a plurality of stop positions where the vehicle is capable of stopping, the first stop position being a stop position among the plurality of stop positions in the boarding area; the second stop position being a stop position among the plurality of stop positions in the boarding area, and move the vehicle form the first stop position to a third stop position and stop the vehicle at the third stop position, the third stop position being a most forward stop position among the plurality of stop positions in the boarding area.  However, Morimura teaches these limitations.

Morimura teaches the boarding area including a plurality of stop positions where the vehicle is capable of stopping  (Morimura, [0043] “A number of spaces…included in boarding area“, Fig 2A shows the plurality of stop positions (210a-210e) in the boarding area; Examiner interprets “spaces” as reading on stop positions), the first stop position being a stop position among the plurality of stop positions in the boarding area (Morimura, Fig 2A shows space 210c as the first stop position); the second stop position being a stop position among the plurality of stop positions in the boarding area (Morimura, Fig 2A shows space 210b as the second stop position) , and move the vehicle form the first stop position to a third stop position (Morimura, [0045] “second vehicle…enters boarding area…from the rear end of the boarding area“, [0047] “second vehicle…moves forward and arrives at boarding point)“, and stop the vehicle at the third stop position (Morimura, [0047] “second vehicle 10b arrived at boarding point”) , the third stop position being a most forward stop position among the plurality of stop positions in the boarding area (Morimura, [0043] Fig 2A ”first space 210a is the leading location in boarding area“).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include the boarding area including a plurality of stop positions where the vehicle is capable of stopping, the first stop position being a stop position among the plurality of stop positions in the boarding area; the second stop position being a stop position among the plurality of stop positions in the boarding area, and move the vehicle form the first stop position to a third stop position and stop the vehicle at the third stop position, the third stop position being a most forward stop position among the plurality of stop positions in the boarding area as taught by Morimura in order to enable “a number of vehicles that allows a plurality of users to simultaneously board the vehicles in the boarding area” (Morimura [0075]).

Seki also does not teach stop the vehicle at a second stop position according to a position of an entrance to a facility in the boarding area.  However, Konig teaches this limitation (Konig, [0121] “The pick-up location may be the device's actual location, or it may be a location in the vicinity of the device, such as the street entrance of the hotel or bar, or the nearest point on the street where a taxi can safely stop”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include stop the vehicle at a second stop position according to a position of an entrance to a facility in the boarding area as taught by Konig in order “to allow multiple vehicle requests to the pick-up location associated with the device to be placed” (Konig, [0122]).

Regarding Claim 2, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein the processor configured to execute instructions to: (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”)is configured to determine as stop position at which a distance between the user (Seki, [0079]  “the controller…calculates a distance D from the user position to the pick-up area“).  Seki does not teach the vehicle is within a predetermined distance in the boarding area among the plurality of stop positions to be the first stop position.  However, Morimura teaches this limitation (Morimura, [0032] “The leading location is defined as a boarding point, and a user boards the leading vehicle at the boarding point to depart. Second and subsequent vehicles then move forward to the boarding point by a distance corresponding to one vehicle”, [0043] “A number of spaces…included in boarding area“, Fig 2A shows the plurality of stop positions (210a-210e) in the boarding area; Examiner interprets “spaces” as reading on stop positions).


It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to the vehicle is within a predetermined distance in the boarding area among the plurality of stop positions to be the first stop position as taught by Morimura in order enable “a number of vehicles that allows a plurality of users to simultaneously board the vehicles in the boarding area” (Morimura [0075]).
Regarding Claim 11, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 10, wherein the processor is configured to further execute instructions to (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”):  when the user does not board the vehicle until a second predetermined time elapses after the vehicle is stopped at 15the third stop position (Seki, [0148] “recalculate the predicted user arrival time by acquiring the user position after the vehicle has started moving to the pick-up area and before the vehicle enters the pick-up area, and an entry determiner…configured to determine whether to allow the vehicle to enter the pick-up area on the basis of the recalculated predicted user arrival time”), move the vehicle to a parking lot and parks the vehicle (Seki, [0138] “an automated valet parking system and the vehicle…moves to or parks itself in the parking lot…through autonomous driving”).  

Regarding Claim 12, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein  the processor is configured to further execute instructions to (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”): determine a further forward stop position in a traveling direction (Seki, [0044] “The autonomous driving controller...issues, to the autonomous driving actuation controller…an instruction on the steering amount or the like, an instruction related to the vehicle propulsion such as the accelerator position, an instruction on the on/off of the brake, and an instruction on the forward/reverse movement of the vehicle”, [0027] “the vehicle…moves and parks itself”) when the first 20stop position is present in front of the second vehicle stopping in the boarding area than when the first stop position is not present in front of the second vehicle, to be the first stop position (Seki, [0024] “the vehicle passable region Aa…A passage through which the vehicles…can pass”).  

Regarding Claim 13, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein the processor is configured to further execute instructions to: (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”) when the user does not 25board the vehicle after the vehicle is stopped at the second stop position (Seki, [0104] “if the determination result…is negative, the controller…instructs the vehicle…to move to the temporary refuge area…In other words, in a case in which it is estimated that the user will not have arrived at the pick-up area”) 54repeatedly move the vehicle to a forward area in the boarding area and stop the vehicle until the user boards the vehicle (Seki, [0007] “The control device includes circuitry…The circuitry is configured to manage a movement start timing at which the vehicle to be called starts moving to the pick-up area on the basis of the predicted user arrival time”).  

Regarding Claim 14, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, 5wherein the boarding area includes a first area in which the user waits  (Seki, [0094] “entrance of the pick-up area”), and a second area (Seki, [0098] “a user waiting area in the pick-up area”) in which the user is able to board the vehicle, and the driving controller is configured to move the vehicle to the second area (Seki, [0098] “the vehicle to move from the entrance to the user waiting area”). 
 
Regarding Claim 16, Seki teaches a vehicle control method (Seki, Fig 1 - Control Device Box 1, [0039] “The autonomous driving controller…carries out control to implement the autonomous driving function of the vehicle”) by a computer mounted in a vehicle (Seki, [0039] “The vehicle…includes an autonomous driving controller…an autonomous driving actuation controller”), the vehicle control method  comprising: acquiring, a recognition result of a 15surroundings situation of the vehicle (Seki, [0041] “The autonomous driving controller…includes an image processor…and the image processor…analyzes an image captured by the camera in the camera unit…Thus, the autonomous driving controller…recognizes an environment outside the vehicle”); controlling, steering and a speed of the vehicle based on of the acquired recognition result (Seki, [0041] “autonomous driving controller…carries out various control operations for autonomous driving in accordance with the current position information, the map information, and images captured by one or more cameras in the camera unit”, [0044] “The autonomous driving controller…issues, to the autonomous driving actuation controller…an instruction on the steering amount or the like, an instruction related to the vehicle propulsion such as the accelerator position, an instruction on the on/off of the brake, and an instruction on the forward/reverse movement of the vehicle…in accordance with the recognition result of the environment outside the vehicle, the current position information of the vehicle…and the map information”), to move the vehicle so that a user located in a boarding area is able to board the vehicle (Seki, [0030]  “the control device…instructs the corresponding vehicle…to move to the pick-up area…to pick up the user at the pick-up area”, Examiner interprets "pick-up area" as reading on “boarding area”); 20stopping the vehicle at a first stop position according to a position of the user in the boarding area (Seki, [0040] "The autonomous driving controller…carries out control to implement the autonomous driving function of the vehicle…The autonomous driving function herein is a function that implements at least the movement of the vehicle, between the drop-off area, the parking lot…the temporary refuge area…and the pick-up area…described above and the autonomous parking of the vehicle…into a parking spot in the parking lot”, [0142] "The control device may serve as a “user position acquiring unit”...configured to acquire, as a user position, a current position of the user”)  in a case in which a first recognition result indicating that the user has been recognized in the boarding area has been acquired when the vehicle is moved to the boarding area (Seki, Fig 6 Step S113 "instruct vehicle to enter pick-up area", [0142] "The control device may serve as a “user position acquiring unit”...configured to acquire, as a user position, a current position of the user", Fig 6 Step S113 "instruct vehicle to enter pick-up area"), and in a case in which a second55 recognition result indicating that the user has not been recognized in the boarding area has been acquired or in a case in which the first recognition result has not been acquired when the vehicle is moved to the boarding area (Seki, [0104] “if the determination result…is negative, the controller…instructs the vehicle…to move to the temporary refuge area…In other words, in a case in which it is estimated that the user will not have arrived at the pick-up area”), when the user does not board the vehicle until a first predetermined time elapses after the vehicle is stopped at the first stop position (Seki, [0104] “in a case in which it is estimated that the user will not have arrived at the pick-up area…at a timing after the vehicle…has started moving toward the pick-up area”). 

Seki does not teach the boarding area including a plurality of stop positions where the vehicle is capable of stopping, the first stop position being a stop position among the plurality of stop positions in the boarding area; the second stop position being a stop position among the plurality of stop positions in the boarding area, and move the vehicle form the first stop position to a third stop position and stop the vehicle at the third stop position, the third stop position being a most forward stop position among the plurality of stop positions in the boarding area.  However, Morimura teaches these limitations.

Morimura teaches the boarding area including a plurality of stop positions where the vehicle is capable of stopping  (Morimura, [0043] “A number of spaces…included in boarding area“, Fig 2A shows the plurality of stop positions (210a-210e) in the boarding area; Examiner interprets “spaces” as reading on stop positions), the first stop position being a stop position among the plurality of stop positions in the boarding area (Morimura, Fig 2A shows space 210c as the first stop position); the second stop position being a stop position among the plurality of stop positions in the boarding area (Morimura, Fig 2A shows space 210b as the second stop position) , and move the vehicle form the first stop position to a third stop position (Morimura, [0045] “second vehicle…enters boarding area…from the rear end of the boarding area“, [0047] “second vehicle…moves forward and arrives at boarding point)“, and stop the vehicle at the third stop position (Morimura, [0047] “second vehicle 10b arrived at boarding point”) , the third stop position being a most forward stop position among the plurality of stop positions in the boarding area (Morimura, [0043] Fig 2A ”first space 210a is the leading location in boarding area“).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include the boarding area including a plurality of stop positions where the vehicle is capable of stopping, the first stop position being a stop position among the plurality of stop positions in the boarding area; the second stop position being a stop position among the plurality of stop positions in the boarding area, and move the vehicle form the first stop position to a third stop position and stop the vehicle at the third stop position, the third stop position being a most forward stop position among the plurality of stop positions in the boarding area as taught by Morimura in order to enable “a number of vehicles that allows a plurality of users to simultaneously board the vehicles in the boarding area” (Morimura [0075]). 
Seki also does not teach the vehicle at a second stop position according to a 25position of an entrance to a facility in the boarding area.  However, Konig teaches this limitation (Konig, [0121] “The pick-up location may be the device's actual location, or it may be a location in the vicinity of the device, such as the street entrance of the hotel or bar, or the nearest point on the street where a taxi can safely stop”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include stopping, by the computer, the vehicle at a second stop position according to a 25position of an entrance to a facility in the boarding area as taught by Konig in order “to allow multiple vehicle requests to the pick-up location associated with the device to be placed” (Konig, [0122]).

Regarding Claim 17, Seki teaches a 5ReagrdRnon-transitory computer-readable storage medium storing a program (Seki, [0040] “The autonomous driving controller…includes a microcomputer having a CPU and a memory (storage device), such as a ROM or a RAM”), the program causing a computer mounted in a vehicle to execute (Seki, [0040] “The autonomous driving controller…carries out control to implement the autonomous driving function of the vehicle”): acquiring a recognition result of a surroundings situation of the vehicle (Seki, [0041] “The autonomous driving controller…includes an image processor…and the image processor…analyzes an image captured by the camera in the camera unit…Thus, the autonomous driving controller…recognizes an environment outside the vehicle”); controlling steering and a speed of the vehicle based on the acquired 10recognition result (Seki, [0041] “autonomous driving controller…carries out various control operations for autonomous driving in accordance with the current position information, the map information, and images captured by one or more cameras in the camera unit”, [0044] “The autonomous driving controller…issues, to the autonomous driving actuation controller…an instruction on the steering amount or the like, an instruction related to the vehicle propulsion such as the accelerator position, an instruction on the on/off of the brake, and an instruction on the forward/reverse movement of the vehicle…in accordance with the recognition result of the environment outside the vehicle, the current position information of the vehicle…and the map information”), to move the vehicle so that a user located in a boarding area is able to board the vehicle (Seki, [0030]  “the control device…instructs the corresponding vehicle…to move to the pick-up area…to pick up the user at the pick-up area”, Examiner interprets "pick-up area" as reading on “boarding area”); stopping the vehicle at a first stop position according to a position of the user in the boarding area (Seki, [0040] "The autonomous driving controller…carries out control to implement the autonomous driving function of the vehicle…The autonomous driving function herein is a function that implements at least the movement of the vehicle, between the drop-off area, the parking lot…the temporary refuge area…and the pick-up area…described above and the autonomous parking of the vehicle…into a parking spot in the parking lot”, [0142] "The control device may serve as a “user position acquiring unit”...configured to acquire, as a user position, a current position of the user”)  in a case in which a first recognition result indicating that the user has been recognized in the boarding area has been acquired when the vehicle is moved to the 15boarding area (Seki, Fig 6 Step S113 "instruct vehicle to enter pick-up area", [0142] "The control device may serve as a “user position acquiring unit”...configured to acquire, as a user position, a current position of the user"), and in a case in which a second recognition result indicating that the user has not been recognized in the boarding area has been acquired or in a case in which the first recognition result has not been acquired when the vehicle is 20moved to the boarding area (Seki, [0104] “if the determination result…is negative, the controller…instructs the vehicle…to move to the temporary refuge area…In other words, in a case in which it is estimated that the user will not have arrived at the pick-up area”), when the user does not board the vehicle until a first predetermined time elapses after the vehicle is stopped at the first stop position (Seki, [0104] “in a case in which it is estimated that the user will not have arrived at the pick-up area…at a timing after the vehicle…has started moving toward the pick-up area”). 

Seki does not teach the boarding area including a plurality of stop positions where the vehicle is capable of stopping, the first stop position being a stop position among the plurality of stop positions in the boarding area; the second stop position being a stop position among the plurality of stop positions in the boarding area, and move the vehicle form the first stop position to a third stop position and stop the vehicle at the third stop position, the third stop position being a most forward stop position among the plurality of stop positions in the boarding area.  However, Morimura teaches these limitations.

Morimura teaches the boarding area including a plurality of stop positions where the vehicle is capable of stopping  (Morimura, [0043] “A number of spaces…included in boarding area“, Fig 2A shows the plurality of stop positions (210a-210e) in the boarding area; Examiner interprets “spaces” as reading on stop positions), the first stop position being a stop position among the plurality of stop positions in the boarding area (Morimura, Fig 2A shows space 210c as the first stop position); the second stop position being a stop position among the plurality of stop positions in the boarding area (Morimura, Fig 2A shows space 210b as the second stop position) , and move the vehicle form the first stop position to a third stop position (Morimura, [0045] “second vehicle…enters boarding area…from the rear end of the boarding area“, [0047] “second vehicle…moves forward and arrives at boarding point)“, and stop the vehicle at the third stop position (Morimura, [0047] “second vehicle 10b arrived at boarding point”) , the third stop position being a most forward stop position among the plurality of stop positions in the boarding area (Morimura, [0043] Fig 2A ”first space 210a is the leading location in boarding area“).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include the boarding area including a plurality of stop positions where the vehicle is capable of stopping, the first stop position being a stop position among the plurality of stop positions in the boarding area; the second stop position being a stop position among the plurality of stop positions in the boarding area, and move the vehicle form the first stop position to a third stop position and stop the vehicle at the third stop position, the third stop position being a most forward stop position among the plurality of stop positions in the boarding area as taught by Morimura in order to enable “a number of vehicles that allows a plurality of users to simultaneously board the vehicles in the boarding area” (Morimura [0075]).
Seki also does not teach is configured to stopping the vehicle at a second stop position according to a position of an entrance to a facility in the boarding area.  However, Konig teaches this limitation (Konig, [0121] “The pick-up location may be the device's actual location, or it may be a location in the vicinity of the device, such as the street entrance of the hotel or bar, or the nearest point on the street where a taxi can safely stop”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include stopping the vehicle at a second stop position according to a position of an entrance to a facility in the boarding area as taught by Konig in order “to allow multiple vehicle requests to the pick-up location associated with the device to be placed” (Konig, [0122]).

Regarding Claim 18, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein the processor is configured to further execute instructions to (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”): recognize the surroundings situation of the vehicle using a sensor mounted on the vehicle (Seki, [0093] “recognition result of the environment outside the vehicle…recognized with the use of an image captured by the camera unit”, [0039] “The vehicle…includes an autonomous driving controller…a camera unit”), ; and acquire the recognition result of the recognizing surroundings situation of the vehicle (Seki, [0041] “The autonomous driving controller…includes an image processor…and the image processor…analyzes an image captured by the camera in the camera unit…Thus, the autonomous driving controller…recognizes an environment outside the vehicle”).  

Regarding Claim 19, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein the processor is configured to further execute instructions to (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”): communicate with an external device via a communication device (Seki, [0035] “The communication unit…transmits and receives data to and from an external device via the network”), the external device being a device that installed in a site of a facility including the boarding area (Seki, [0137] “if a gate is provided at the entrance of the pick-up area…a sensor, such as a camera, that can acquire information on the license plate of the vehicle“) and recognize the surroundings situation of the vehicle (Seki, [0041] “the image processor…analyzes an image captured by the camera in the camera unit …recognizes an environment outside the vehicle”); and acquire the recognition result from the external device (Seki, [0137] “a sensor, such as a camera, that can acquire information on the license plate of the vehicle“).

Claim 3-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20190243368 A1) in view of Konig et al. ( US 20150339923 A1) in further view of Morimura et al. (US 20190318625 A1) and Ishinido et al. (US 20210107464 A1).
Regarding Claim 3, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein the processor is configured to further execute instructions to (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”): to stop the vehicle at the first stop position in a first state in which a traveling direction of the vehicle intersects a direction in which a road on which the boarding area is present extends (Seki, Fig 2 shows the first stop position in a first state in which a traveling direction of the vehicle intersects a direction in which a road on which the boarding area is present extends). Seki does not teach in a case in which a third recognition result has been acquired, the third recognition result indication that an obstacle present ahead of the first stop position, the obstacle being an obstacle predicted to hinder travel of the vehicle when travel of the vehicle from the first stop position is started, has been recognized when the vehicle is stopped at the first stop position. However, Ishinido teaches these limitations.

Ishinido teaches in a case in which a third recognition result has been acquired, the third recognition result indication that an obstacle present ahead of the first stop position (Ishinido, [0043] “a forward obstacle…and a backward obstacle...are placed in front of and behind the parking area”), the obstacle being an obstacle predicted to hinder travel of the vehicle when travel of the vehicle from the first stop position is started (Ishinido, [0060] “The escapable position calculation unit…recognizes a position where the front part of the driver's own vehicle…comes close to a limit distance to the forward obstacle“), has been recognized when the vehicle is stopped at the first stop position (Ishinido, [0052] “The escapable position calculation unit…calculates the escapable position…based on the target parking position”).
 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include in a case in which a third recognition result has been acquired, the third recognition result indication that an obstacle present ahead of the first stop position, the obstacle being an obstacle predicted to hinder travel of the vehicle when travel of the vehicle from the first stop position is started, has been recognized when the vehicle is stopped at the first stop position as taught by Ishinido in order to maneuver a passage area to avoid the obstacle “simply by the steering-wheel-turning-and-advance movement of the driver's own vehicle…from the target parking position…the target parking position...is set as the escapable position.´(Ishinido, [0053]).

10Reagrding Regarding Claim 4, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 3, wherein, when a driving mode of the vehicle scheduled when travel of the vehicle from the first stop position is started is a manual driving mode in which steering and a speed of the vehicle are controlled by the user (Seki, [0027] “The vehicle…may be manually driven…Upon the user, or the passenger (including the driver), arriving at the drop-off area and getting off the vehicle…the vehicle…moves and parks itself in the parking lot…through autonomous driving in response to, for example, a parking instruction from the user”), stop the vehicle at the first stop position in the first state (Seki, [0027] “The vehicle…may be manually driven…Upon the user, or the passenger (including the driver), arriving at the drop-off area and getting off the vehicle”). 

Regarding Claim 5, Seki teaches the vehicle control device according to claim 3, wherein, when a driving mode of the vehicle scheduled when travel of the vehicle from the first stop position is started is an automated driving mode in which steering and a speed of the vehicle are controlled (Seki, [0044] “The autonomous driving controller…issues, to the autonomous driving actuation controller…an instruction on the steering amount or the like, an instruction related to the vehicle propulsion such as the accelerator position, an instruction on the on/off of the brake, and an instruction on the forward/reverse movement of the vehicle…in accordance with the recognition result of the environment outside the vehicle, the current position information of the vehicle…and the map information. Thus, the autonomous driving controller…implements autonomous driving”), stop the vehicle at the first stop position in a 20second state in which the traveling direction of the vehicle does not intersect with the direction in which the road extends, unlike the first state (Seki, [0155] “waiting time of the vehicle at the temporary refuge area and a congestion state of vehicles in the temporary refuge area held after the vehicle has been instructed to move to the temporary refuge area”. Fig. 2 Ae shows the temporary refuge area).

Regarding Claim 6, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein processor configured to execute instructions (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”) Seki does not teach 52when the vehicle overtakes the second vehicle after travel of the vehicle from the first stop position has been started, determine a distance in a vehicle width direction between the vehicle and the second vehicle when the vehicle is caused to overtake the second vehicle based on a surroundings situation of a second vehicle stopping in the boarding area.  However, Ishinido teaches these limitations.

Ishinido teaches 52 when the vehicle overtakes the second vehicle after travel of the vehicle from the first stop position has been started (Ishinido, [0053] “ The escapable position calculation unit…judges whether or not the driver's own vehicle…can directly escape from the parking area...to the passage area by a steering-wheel-turning-and-advance movement or a straight advance movement from the target parking position”), determine a distance in a vehicle width direction between the vehicle and the second vehicle when the vehicle is caused to overtake the second vehicle (Ishinido, [0092] “the initial position can be also set at a position away from the parking area…in a passage-width direction”),  based on a surroundings situation of a second vehicle stopping in the boarding area (Ishinido, [0047] “The parking-space leaving route calculation unit…calculates a…leaving route where the driver's own vehicle…can be moved from the escapable position...to the initial position...in the passage area”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include the vehicle overtakes the second vehicle after travel of the vehicle from the first stop position has been started, determine a distance in a vehicle width direction between the vehicle and the second vehicle when the vehicle is caused to overtake the second vehicle based on a surroundings situation of a second vehicle stopping in the boarding area as taught by Ishinido so that “the initial position can be set with a wider degree of freedom and a route generation rate can be increased more than the conventional one in order to avoid collision” (Ishinido, [0092]).

Regarding Claim 8, Seki teaches the15Reagrding  vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 1, wherein processor configured to execute instructions (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”). Seki does not teach when the vehicle overtakes the second vehicle after travel of the vehicle from the first stop position has been started, determine a 20speed of the vehicle when the vehicle is caused to overtake the second vehicle based on a surroundings situation of a second vehicle stopping in the boarding area.  However, Ishinido teaches these limitations.

Ishinido teaches when the vehicle overtakes the second vehicle after travel of the vehicle from the first stop position has been started (Ishinido, [0047] “The parking-space leaving route calculation unit…calculates a…leaving route where the driver's own vehicle…can be moved from the escapable position...to the initial position...in the passage area”), determine a 20speed of the vehicle when the vehicle is caused to overtake the second vehicle based on a surroundings situation of a second vehicle stopping in the boarding area (Ishinido, [0047] “[0047] The escapable position calculation unit…calculates an escapable position” the passage area”, [0049] “speed of the driver's own vehicle…and a rotation amount of wheels may be utilized“).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include teach when the vehicle overtakes the second vehicle after travel of the vehicle from the first stop position has been started, determine a 20speed of the vehicle when the vehicle is caused to overtake the second vehicle based on a surroundings situation of a second vehicle stopping in the boarding area as taught by Ishinido so that “the initial position can be set with a wider degree of freedom and a route generation rate can be increased more than the conventional one in order to avoid collision” (Ishinido, [0092]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20190243368 A1) in view of Konig et al. (US 20150339923 A1) in further view of Morimura et al. (US 20190318625 A1), Ishinido et al. (US 20210107464 A1) and Shanahan et al. (US 20170256147 A1).
Regarding Claim 7, Seki teaches the vehicle control device (Seki, Fig 1 - Control Device Box 1)  according to claim 6, wherein the processor configured to execute instructions (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”). Seki does not teach 10increase the distance in the vehicle width direction in a case in which a fourth recognition result has been acquired as compared with a case in which a fifth recognition result has been acquired or a case in which the fourth recognition result has not been acquired, the fourth recognition result indicating that a person is present around the second vehicle including the inside of the second vehicle, the fifth recognition result indicating that no persons are present around the second vehicle including the inside of the second vehicle. However, Shanahan teaches these limitations.

Shanahan teaches increases the distance in the vehicle width direction (Shanahan, [0077] “ avoid an impending impact such as by forced deceleration and/or trajectory modification”, Examiner interprets “trajectory modification” as reading on increases the vehicle width direction), in a case in which a fourth recognition result has been acquired as compared with a case in which a fifth recognition result has been acquired or a case in which the fourth recognition result has not been acquired (Shanahan, [0010] “detecting and confirming an event of interest”), the fourth recognition result indicating that a person is present around the second vehicle (Shanahan, [0072] “detect nearby objects (including vehicles and pedestrians” including the inside of the second vehicle (Shanahan, [0041] “an occupant or driver of one vehicle“), the fifth recognition result indicating that no persons are present around the second vehicle including the inside of the second vehicle (Shanahan, [0010] “detecting and confirming an event of interest”).  

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include increases the distance in the vehicle width direction , in a case in which a fourth recognition result has been acquired as compared with a case in which a fifth recognition result has been acquired or a case in which the fourth recognition result has not been acquired, the fourth recognition result indicating that a person is present around the second vehicle including the inside of the second vehicle, the fifth recognition result indicating that no persons are present around the second vehicle including the inside of the second vehicle as taught by Shanahan in order to analyze their trajectory in relationship with the trajectory of the vehicle/asset to ascertain risk of an incident and avoid the incident by providing warnings to the driver and/or the pedestrian (Shanahan, [0072]). 

Regarding Claim 9, Seki teaches vehicle control device (Seki, Fig 1 - Control Device Box 1) according to claim 8, wherein the processor configured to execute instructions (Seki, [0052] “the CPU executes processing that is based on a program stored in the ROM”).  Seki does not teach decrease the speed of the vehicle, in a case in which a fourth recognition result has been acquired as compared with a case in which a fifth recognition result has been acquired or a case in which the fourth recognition result has not been acquired, the fourth recognition result indicating that a person is present around the second vehicle including the inside of the second vehicle, the fifth recognition result indicating that no persons are present around the second vehicle including the inside of the second vehicle.  However, Shanahan teaches these limitations.

Shanahan teaches decrease the speed of the vehicle (Shanahan, [0072] “automatically changing the vehicle movement…e.g., braking, reducing speed, changing direction and so forth”), in a case in which a fourth recognition result has been acquired as compared with a case in which a fifth recognition result has been acquired or a case in which the fourth recognition result has not been acquired (Shanahan, [0010] “detecting and confirming an event of interest”), the fourth recognition result indicating that a person is present around the second vehicle (Shanahan, [0072] “detect nearby objects (including vehicles and pedestrians” including the inside of the second vehicle (Shanahan, [0041] “an occupant or driver of one vehicle“), the fifth recognition result indicating that no persons are present around the second vehicle including the inside of the second vehicle (Shanahan, [0010] “detecting and confirming an event of interest”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Seki to include decrease the speed of the vehicle, in a case in which a fourth recognition result has been acquired as compared with a case in which a fifth recognition result has been acquired or a case in which the fourth recognition result has not been acquired, the fourth recognition result indicating that a person is present around the second vehicle including the inside of the second vehicle, the fifth recognition result indicating that no persons are present around the second vehicle including the inside of the second vehicle as taught by Shanahan in order to analyze their trajectory in relationship with the trajectory of the vehicle/asset to ascertain risk of an incident and avoid the incident by providing warnings to the driver and/or the pedestrian (Shanahan, [0072]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al. (US 20200209877 A1 ) discloses the driving controller is configured to stop the vehicle at a first stop position and a second recognition device installed in a site of a facility including the boarding area (Yoon,  [0087] “the vehicle…enters a parking lot and stops at a predetermined stop position, [0035] “infrastructure facility…includes sensors”.
Yamashita et al. (US 20200159217 A1) discloses move the vehicle so that a user located in a boarding area is able to board the vehicle and the driving controller is configured to stop the vehicle at a first stop position according to a position of the user in the boarding area (Yamashita, [0033] “the vehicle…moves to a boarding place at which the user…gets on the vehicle”, [0087] “detector and in a case where the position of the user…in the image which is output”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662